Citation Nr: 1408894	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1954 to January 1956.  The Veteran died in May 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was subsequently transferred to the Louisville, Kentucky RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).

This matter was referred to a VA examiner in May 2010 to determine, based on a review of the claims file, whether the Veteran's death was caused by the medications he took for his service connected back condition.  The examiner was unable to provide an opinion without first reviewing the treatment records from the Veteran's terminal hospitalization in May 2008.

In June 2010, the appellant was requested to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for these records.  Unfortunately, VA sent the letter to the wrong address despite having received prior notice from the appellant that her address had changed.  Because the Board finds that these records are essential in developing a further medical opinion, and  in ultimately deciding this matter, a remand is required.

Additionally, in the July 2009 notice of disagreement, the appellant requested to know when the Veteran was awarded 100 percent service connected disability.  Her representative also requested that the RO review the Veteran's file and "check for anything that might help determine an earlier effective date for his 100%[.]"  In her December 2013 brief, the appellant argued that the Veteran was at the 100 percent rate for ten years preceding his death.  The Board therefore construes the appellant's arguments to include a claim for compensation pursuant to 38 U.S.C.A. § 1318.  As a statement of the case addressing such claim has not been issued, the Board is required to remand for the issuance of one.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a SOC addressing the matter of entitlement to compensation under 38 U.S.C.A. § 1318. The appellant should be advised that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2.  Provide notice to the appellant (at her current and correct address) that a VA Form 21-4142, Authorization and Consent to Release Information, is required for Lee Memorial Health System-CCH in Cape Coral, Florida so that treatment records from the Veteran's terminal hospitalization can be obtained.

3.  If, and only if, additional records are received pursuant to the above action, the claims file, including this remand, should be forwarded to the author of the May 2010 compensation and pension examination report, if available, for an opinion as to the etiology of the Veteran's cause of death.  The reviewer should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the medications taken by the Veteran for his service connected back condition led to gastrointestinal bleeding or gastric ulcers, which were ultimately identified as the causes of his death.

A complete rationale for all opinions must be provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.

4. The RO should then review the record, ensure that all development sought is completed, and then readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


